Title: From George Washington to John Augustine Washington, 29 April 1776
From: Washington, George
To: Washington, John Augustine

 

Dear Brother,
⟨New York 29th of April 1776.⟩

Since my arrival at this place I have been favour’d with two or three of your Letters, and thank you for your kind and frequent remembrance of me—If I shd not write to you, as often as you do to me, you must attribute it to its true cause, and that is the hurry, and multiplicity of business in which I am constantly engaged from the time I rise out of my Bed till I go into it again.
I wrote you a pretty full Acct just before I left Cambridge of the movemts of the two Armies, and now refer to it—since that, I have brought the whole Army which I had in the New England Governments (five Regiments excepted, & left behind for the defence of Boston and the Stores we have there) to this place; and Eight days ago, Detached four Regiments for Canada; and am now Imbarking Six more for the same place, as there are reasons to believe that a push will be made there this Campaign, and things in that Country not in a very promising way, either with respect to the Canadians or Indian’s—These Detachments have weaken’d us very considerably in ⟨this important post,⟩ where I am sorry to ⟨add,⟩ there are too many inimical persons; but as our Affairs in Canada can derive no support but what is sent to them, and the Militia may be called in here, it was thought best to strengthen that Quarter at the expence of this; but I am affraid we are rather too late in doing of it—from the Eastern Army (under my immediate Command) it was impossible to do it sooner.
We have already gone great lengths in fortifying this City & the Hudsons River—a fortnight more will put us in a very respectable posture of Defence. The Works we have already constructed, and which they found we were about to erect, have put the King’s Ships to flight; for instead of laying within Pistol shot of the Wharves, & their Centrys conversing with ours (whilst they received every necessary that the Country afforded) they have now gone down to the Hook, near 30 Miles from this place—the last Harbour they can get to—and I have prevaild upon the Comee of safety to forbid every kind of Intercourse between the Inhabitants of this Colony and the Enemy;

this I was resolved upon effecting; but thought it best to bring it about through that Channel, as I can now pursue my own measures in support of their resolves.
Mrs Washington is still here, and talks of taking the Small Pox, but I doubt her resolution—Mr & Mrs Custis will set out in a few days for Maryland—I did not write to you by the Squire, because his departure in the first place was sudden; in the next, I had but little to say—I am very sorry to hear that my Sister was Indisposed with a sore Breast when you last wrote—I hope she is now recoverd of it, and that all your Family are well—that they may continue so—& that our once happy Country may escape the depredations & Calamities attending on War, is the fervent prayer of, Dr Sir ⟨Yr Most Affecte Brother,⟩

⟨Go: Washington⟩


Mrs Washington Mr & Mrs Custis join in love to my Sister ⟨&⟩ the rest of the Family with y[o]u


G. W—n
